Citation Nr: 0930940	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to November 
1991.  

These claims came before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In September 2006 and December 2008, the Board 
remanded the above matters for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran testified in support of these claims at a hearing 
held at the RO before a Decision Review Officer in March 
2004.  


FINDINGS OF FACT

1.  The veteran does not experience any current hearing loss.

2.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.

3.  The veteran is not shown to have a right foot disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2002.  In January 2009, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains some of the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The Board acknowledges that some of the 
Veteran's service treatment records are not on file.  Due to 
the missing service treatment records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains reports of VA 
examination performed in June 2007 and July 2007.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Hearing Loss & Tinnitus

Criteria & Factual Background

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran has claimed entitlement to hearing loss and 
tinnitus due to exposure to noise from generators during 
active service.  

A service Report of Medical Examination dated in September 
1991 for separation purposes reflects that the Veteran's ears 
were clinically evaluated as normal.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
5
0
5
15
15

A Report of Medical History dated in September 1991 for 
separation purposes reflects that the Veteran checked the 
'no' box for hearing loss.   

A letter from Dr. S.R.M. dated in August 2004 reflects that 
Dr. S.R.M. opined that the medical conditions that the 
Veteran has are as likely as not to be manifested secondary 
to incidents occurring while she performed military duties or 
active duty.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board notes that the August 2004 letter from DR. S.R.M. 
reflects that Dr. S.R.M. stated that the Veteran's medical 
conditions are as likely as not to be manifested secondary to 
incidents occurring while she performed her military duties 
or active duty.  However, the Board finds it significant that 
Dr. S.R.M.'s statement includes no rationale or even an 
indication as to what medical conditions Dr. S.R.M. is 
referring to.  The Board therefore finds that Dr. S.R.M.'s 
letter is entitled to no probative value.  

The Veteran underwent a VA examination in June 2007.  She 
reported difficulty understanding conversational speech and 
intermittent tinnitus.  She described the tinnitus as a 
humming sound that occurred in both ears two to three times a 
week for "sometimes hours" and stated that she noticed the 
tinnitus more at night.  She stated that sometimes she also 
heard a "heart beat" sound.  She reported that the tinnitus 
began in 1988 and became more frequent in recent years.  She 
stated that she had problems with "clogged ears" in the 
past but had no ear pain or infection at time of examination.  
She noted that sometimes hearing protection was worn when she 
was exposed to excessive noise from generators in service.  
She reported civilian occupational noise exposure from 
factory work, stating that hearing protection was worn as 
required.  Speech recognition testing showed scores of 
100 percent for the right ear and 98 percent for the left 
ear.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
10
5
5
5
10

The examiner diagnosed normal hearing bilaterally and 
tinnitus.  

A VA examination addendum dated in July 2007 reflects that 
the claims file was reviewed.  The examiner opined that it is 
not likely that the current reported tinnitus was due to 
military noise exposure.  The examiner reasoned that the 
Veteran had normal hearing at the time of military discharge 
and reported no ear problems at that time.  There was no 
evidence of hearing loss or tinnitus at the time of military 
discharge.  

Hearing Loss Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for hearing 
loss.  Based on the objective findings in the June 2007 VA 
examination, there are no audiometric findings which meet the 
criteria for service connection for hearing loss.  See 
generally 38 C.F.R. § 3.385.  The Veteran has not identified 
or submitted any medical evidence which shows any current 
hearing loss disability.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, service connection is not warranted 
in the absence of proof of current disability.  

The Board has considered the Veteran's own lay statements to 
the effect that bilateral hearing loss was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between hearing loss and an injury, disease, or 
event of service origin.  Where, as here, the determinative 
issue involves a question of a medical nexus or medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that hearing 
loss is related to an injury, disease, or event of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  There is not such a state of approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision for the issue adjudicated by 
this decision.  38 U.S.C.A. § 5107(b).



Tinnitus Analysis

As noted above, there is no suggestion in service treatment 
records of any tinnitus during service. 

The Board acknowledges that the Veteran has experienced post-
service tinnitus.  At the June 2007 VA examination, the 
Veteran reported that tinnitus began in 1988.  

In this case, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although the Veteran is competent to declare that she has 
tinnitus, she is not competent to provide a medical nexus 
opinion between tinnitus and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that tinnitus is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or medical causation, 
there is no favorable, competent medical evidence of record 
to support the claim.  The Board notes that the July 2007 VA 
examiner opined that it is not likely that the current 
reported tinnitus was due to military noise exposure.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot

Factual Background & Analysis

A Report of Medical Examination dated in September 1991 for 
separation purposes reflects that the Veteran's feet were 
clinically evaluated as normal.  A Report of Medical History 
dated in September 1991 for separation purposes reflects that 
the Veteran checked the 'no' box for foot trouble.  The 
veteran also reported a history of broken bones in her right 
foot two years earlier.  

A private treatment record in May 1996 reflects that the 
Veteran was seen for ankle pain.  It was noted by way of 
history that it sounded like she had fractured a metatarsal 
in the past.  The X-ray was negative.  The impression was 
sprain, right ankle.  

As noted above, the August 2004 letter from DR. S.R.M. 
reflects that Dr. S.R.M. stated that the Veteran's 
unspecified medical conditions are as likely as not to be 
manifested secondary to incidents occurring while she 
performed her military duties or active duty.  However, the 
Board finds it significant that Dr. S.R.M.'s statement 
includes no rationale or even an indication as to what 
medical conditions Dr. S.R.M. is referring to.  The Board 
therefore finds that Dr. S.R.M.'s letter is entitled to no 
probative value.  

The Veteran underwent a VA examination in June 2007.  She 
stated that she fractured the lateral aspect of her right 
foot around 1990 when she fell into a pothole.  She reported 
that she broke her foot again following a fall in 1996.  
Following physical examination, the examiner diagnosed remote 
fracture of the lateral metatarsal of the right foot, normal 
upon examination.  With regard to commenting on any x-rays of 
the foot, the examiner noted that none was indicated.  The 
examiner opined that there were no residuals of the remote 
fracture, which occurred during military service.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
foot disability.  Based on the objective findings in the June 
2007 VA examination, there are no findings of a current right 
foot disability.  See generally 38 C.F.R. § 3.385.  The 
Veteran has not identified or submitted any medical evidence 
which shows any current right foot disability.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed right 
foot disability.  Simply put, service connection is not 
warranted in the absence of proof of current disability.  
While the veteran has reported a prior history of fracture, 
there has been no confirmation of any fracture.  X-rays at 
the time of her re-injury of the foot in 1996, which she also 
reported was a fracture, were negative.  The diagnosis of a 
remote fracture on the VA examination in 2007 is by history 
provided by the Veteran, as there was no abnormality noted on 
that examination.  

The Board has considered the Veteran's own lay statements to 
the effect that she has a current the right foot disability 
due to service.  However, the Veteran is not competent to 
provide a medical nexus opinion between a right foot 
disability and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a right foot disability is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision for the issue adjudicated by this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is not warranted.  

Service connection for tinnitus is not warranted.  

Service connection for a right foot disability is not 
warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


